Citation Nr: 0207668	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1996 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In an unappealed BVA decision, dated June 1985, the Board 
denied service connection for an acquired psychiatric 
disorder, including PTSD.  

3.  In an unappealed rating decision, dated July 1990, the RO 
denied reopening the claim for service connection for PTSD, 
finding that new and material evidence had not been 
submitted.  

4.  The evidence associated with the claims file subsequent 
to the July 1990 rating decision is new, and so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for PTSD.

5.  The veteran did not engage in combat with the enemy.

6.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.

7.  The veteran is currently service-connected for a pre-
tibial muscle hernia of the right leg, tinnitus, and 
bilateral sensorineural hearing loss.

8.  The veteran reported on his TDIU application that he had 
a ninth grade education and that he became too disabled to 
work in 1968 because he was wounded in Vietnam.

9.  The veteran's service-connected disabilities are not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSION OF LAW

1.  The Board's June 1985 decision denying entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1100, 20.1104 
(2001).

2.  The July 1990 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  The evidence associated with the veteran's claims file 
subsequent to the Board's June 1985 decision is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).

4.  The evidence associated with the veteran's claims file 
subsequent to the RO's July 1990 rating decision is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.156(a) (2001).

5.  PTSD was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

6.  The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for PTSD on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  The Board observes that the 
veteran's claim of entitlement to service connection for PTSD 
was first considered and denied in May 1983.  In addition, 
the veteran contends that he is entitled to a total 
disability evaluation based on individual unemployability, 
due to his service-connected disabilities.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service records and service medical 
records, including evidence obtained through attempts by the 
RO to verify the veteran's alleged stressors by means of a 
search by the National Personnel Records Center (NPRC).  In 
addition, all available private and VA medical records have 
been obtained and the veteran was afforded several VA 
examinations.  The statement of the case and subsequent 
supplemental statement of the case provided to the veteran, 
as well as additional correspondence to the veteran, informed 
him of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  The Board notes that 
the RO obtained the veteran's Social Security Administration 
decision, but was unable to obtain the associated medical 
records.  However, the veteran and his representative were 
notified of this, and forwarded a copy of those records to 
VA.  The Board is not aware of any additional evidence that 
needs to be obtained in this appeal, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("[I]f BVA 
determines that [an] omission . . . did not prejudice the 
claimant or violate VA's statutory duty to assist, BVA [can] 
properly render a decision on the appeal....").

I.  New and material evidence to reopen a claim of service 
connection for PTSD

As noted above, the veteran's claim was originally denied in 
May 1983.  The RO initially denied the veteran's claim on the 
basis that there was no objective evidence of a stressor and 
that the diagnosis of PTSD was based on the history provided 
by the veteran.  The veteran submitted a notice of 
disagreement and a statement of the case, as well as a 
supplemental statement of the case, was issued.  The veteran 
perfected his appeal and in June 1985, the Board affirmed the 
RO's decision on the basis that a VA examination by a board 
of two psychiatrists showed that the veteran had a 
personality disorder, for which VA compensation benefits are 
not payable.  The veteran's claim was again denied in July 
1990 because the evidence submitted did not show a diagnosis 
of PTSD, except by history.  In August 1996, the RO again 
denied the veteran's claim on the basis that the evidence 
submitted was not sufficient to reopen the claim for service 
connection for PTSD because the evidence failed to show 
objective evidence of PTSD.  The veteran filed a notice of 
disagreement with regard to the RO's decision in May 1997, 
and the RO provided the veteran with a statement of the case 
in June 1997.  Supplemental statements of the case were 
issued in August 1997 and July 1998.  The June 1998 
supplemental statement of the case was issued in response to 
a June 1998 Board remand, pursuant to 38 C.F.R. § 19.31 
(1997).

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2001).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the appellant did not file a motion for reconsideration 
or an appeal to the United States Court of Appeals for 
Veterans Claims.  Therefore, the Board's June 1985 decision 
is final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.1100, 20.1104.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Board must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Additionally, within one year from the date of mailing the 
notice of the RO's decision, a Notice of Disagreement (NOD) 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If a NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a substantive 
appeal after the RO's July 1990 rating decision.  Therefore, 
the RO's July 1990 rating decision is also final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a). The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The Board's June 1985 denying service connection for an 
acquired psychiatric disorder, including PTSD, relied on the 
veteran's service records, service medical records, VA 
medical records, a transcript from a hearing before the RO, 
and two VA psychiatric examination reports.  The veteran's 
service records showed that his military occupational 
specialty was as a carpenter and that the veteran had service 
from November 1967 to November 1967, with service in Vietnam 
from February 1969 to February 1970.  His DD Form 214 also 
showed that he earned a Vietnam Service Medal and a Republic 
of Vietnam Campaign Medal.  The veteran's service medical 
records did not report any complaint, diagnosis, or treatment 
for a psychiatric disorder.  The VA medical records showed 
that the veteran was hospitalized for alcohol addiction and 
alcohol withdrawal syndrome.  The hearing transcript 
indicates that the veteran testified that he had been shot at 
and saw horrible things in Vietnam.  Also of record were two 
VA examination reports.  The first report, dated April 1983, 
indicated that the veteran had PTSD, on the basis of the 
veteran's statements that he had combat duty, his 
descriptions of what he saw in Vietnam, and his subjective 
complaints.  The second report, dated December 1984, showed a 
diagnosis of chronic alcohol dependency and anti-social 
personality disorder.  The report indicated that the veteran 
related that he stopped working in 1978 due to his 
alcoholism, that he had frequent interpersonal difficulties, 
and that he had recollections of his service.  The report 
noted that psychological testing was positive for anti-social 
personality disorder and narcissistic traits. 

In July 1990, the RO denied the veteran's claim to reopen on 
the basis of new and material evidence.  Of record were VA 
medical records dated January 1990 and June 1990.  In denying 
the veteran's claim, the RO found that the evidence did not 
show a diagnosis of PTSD or treatment for symptoms of PTSD.  
The RO's decision also stated that the medical records only 
showed treatment for his foot and alcohol dependence, and 
that the medical records, while new, were not evidence of 
PTSD. 

Additional evidence has been associated with the claims file 
since the RO's July 1990 denial of the veteran's claim to 
reopen.  This evidence includes VA medical records, private 
medical records, and VA examination reports.   In addition, a 
copy of the Social Security Administration decision regarding 
the veteran's claim for benefits is of record.

The Board notes that the veteran, in June 1999, resubmitted a 
statement dated February 1983.  According to this statement, 
the veteran claimed that he served in Vietnam with the "31st 
Combat Engineers" during the TET offensive.  He stated that 
he was in the 11th Armored Calvary, 1st Infantry Division, and 
1st Calvary Division.  He also stated that he was involved in 
12 or 13 assaults on his unit, at Quan Loi, An Loc, and 
Songbe.  He also claimed that he received a Purple Heart for 
a shrapnel wound to his right lower leg.

A January 1995 VA medical record indicates that the veteran 
was diagnosed with alcohol dependence, and spent 60 days in 
the hospital for detoxification.  He had Korsakoff's 
psychosis and memory loss secondary to alcohol abuse, and 
reported a history of depression and PTSD.  He was determined 
to be psychiatrically stable at discharge. 

March 1995 VA medical records show that the veteran attempted 
to have himself admitted to the hospital for detoxification.  
The examining provider noted that the veteran was not acutely 
intoxicated or in need of admission.  He was not suicidal, 
and he was oriented.  He was diagnosed with anxiety disorder, 
not otherwise specified and alcohol dependence.

A private medical record dated February 1997 states that the  
veteran reported that he had been having problems with 
flashbacks, depression, and nightmares since returning from 
Vietnam in 1969.  He also reported that he was shot in the 
foot in Vietnam.  A long history of alcohol dependence was 
noted.  The examining provider noted that the veteran only 
had a ninth grade education, many years of unemployment, and 
had been imprisoned.  Mental status examination showed that 
the veteran was very talkative and loud, with a marked push 
of speech and a flight of ideas.  His speech was 
circumstantial and tangential.  He denied having 
hallucinations or suicidal ideation.  Insight was fair and 
motor activity showed marked hyperactivity.  The diagnoses 
were mixed bipolar disorder, alcohol dependence and possible 
PTSD, as well as anti-social personality disorder.  

In March 1997, the Social Security Administration granted 
disability benefits to the veteran.  According to the 
procedural history of the decision, a January 1991 decision 
by an Administrative Law Judge (ALJ) found that the veteran 
was disabled due to severe alcoholism, PTSD, depression, and 
a personality disorder.  However, this decision was 
reconsidered to determine whether the veteran is disabled 
without regard for his alcoholism.  In reconsidering the 
veteran's entitlement to Social Security benefits in 1997, 
the ALJ reviewed VA medical records which showed diagnoses of 
alcohol dependence, alcohol-related dementia, anti-social 
personality disorder, and probable Korsakoff's psychosis.  
The ALJ also reviewed psychiatric examinations, which 
diagnosed the veteran with a history of chronic alcoholism, 
sociopathic personality disorder, mixed bipolar disorder, 
alcohol dependence, possible PTSD, and an anti-social 
personality disorder.  The veteran was granted Social 
Security benefits because he had substantial psychiatric 
disabilities, which made him unable to tolerate the stress of 
competitive work activity.

A VA discharge summary for hospitalization in March to April 
1997 states that the veteran was diagnosed with chronic 
alcohol dependence and rule out PTSD.  Mental status 
examination showed that the veteran was alert, cooperative, 
and oriented, without delusions, illusions, or 
hallucinations.  He denied suicidal and homicidal ideation.  
His mood was euthymic and his affect was relevant to his 
thought process, which was logical and goal-directed.  
However, the veteran had difficulty with his long-term and 
short-term memory.

Another discharge summary, for April to May 1997, states that 
the veteran was diagnosed with alcohol dependence.  Mental 
status examination indicated that the veteran's chronic 
alcohol abuse has caused some deterioration in his mental 
capacity, with some signs of organic deficit.  His cognitive 
abilities were limited and memory failure was noted.  

A June to July 1997 hospitalization discharge summary 
indicates that the veteran was diagnosed with alcohol 
dependence, dementia, and rule-out PTSD.   According to the 
summary, the veteran requested admission for detoxification, 
and reported poor sleep and appetite.  He denied suicidal or 
homicidal ideation, but reported visual hallucinations.  Upon 
admission, his affect was anxious, but he was cooperative and 
polite, with coherent and relevant speech.  His memory, 
judgment, concentration, and insight were impaired.  Upon 
discharge, he was cooperative and oriented.  His speech was 
coherent and logical, with some circumstantiality.   Memory, 
concentration, and judgment were impaired, but there were no 
hallucinations or delusions.  He denied suicidal and 
homicidal ideation. 

VA records dated March 1997 to July 1997 show that the 
veteran attended several group therapy sessions and inquired 
about exploring "his issues [with] PTSD."  A July 1997 
treatment note indicates that the veteran had anger issues 
regarding his lifestyle change to stop using alcohol.  
Another July 1997 treatment note indicates that the veteran 
wanted admission to the psychiatric ward for "nerve 
problems" and became irate upon being denied admission.

August 1997 treatment notes indicate that the veteran 
received incentive therapy work to help him "structure" his 
life so he would not relapse into drinking.  Examination 
showed a euthymic mood, with consistent affect and behavior.  
The examining provider noted that the veteran wanted to quit 
his job because the pay was low, but was encouraged to keep 
the job.  Other treatment notes show that the veteran 
eventually left the incentive work job because he could not 
perform multiple instruction or self-directed duties.  
Treatment notes dated September and October 1997 show that he 
failed to attend his group therapy sessions.  

The veteran was afforded a VA examination in November 1997.  
According to the report, the veteran reported a history of 
chronic alcohol abuse, dementia secondary to alcohol abuse, 
and peripheral neuropathy secondary to his alcohol abuse.  
The veteran also reported a history of depression and PTSD.  
Mental status examination was normal, and the veteran had an 
appropriate mood and demeanor.  The diagnoses were depression 
and dementia secondary to alcohol.  

A November 1997 VA treatment record shows that the veteran 
reported that he had combat nightmares, insomnia, flashbacks, 
intrusive thoughts, and depression.  He was assessed as 
having depressive disorder not otherwise specified, alcohol 
dependency in remission, substance-induced persistent 
dementia secondary to alcohol abuse, and rule out PTSD.

A June 1998 VA discharge summary shows that the veteran was 
hospitalized for detoxification with diagnoses of alcohol 
dependence and rule-out PTSD.

A December 1998 VA discharge summary shows that the veteran 
was hospitalized for detoxification.  He was diagnosed with 
chronic alcohol dependence and a personality disorder, not 
otherwise specified.

The veteran was hospitalized at VA for detoxification again 
in January 1999.  The veteran complained of memory deficits 
and paranoia.  He also had anxiety and difficulty 
concentrating.  The diagnoses were alcohol dependence, rule-
out PTSD, and rule-out organic mental syndrome.  

The veteran was hospitalized at VA in March 1999 for 
detoxification.  He was admitted due to his verbal aggression 
and threats to the facility and physician.  At discharge, he 
was alert, cooperative, and oriented.  He denied delusions, 
illusions, and hallucinations, as well as suicidal and 
homicidal ideation.  However, he was angry because he did not 
want to be discharged.  Also, his insight was poor.  The 
diagnoses were chronic alcohol dependence, rule-out organic 
mental syndrome, and personality disorder, not otherwise 
specified.

In April and May 1999, the veteran was hospitalized at the VA 
medical center for detoxification.  According to the history 
portion of the discharge summary, the veteran began abusing 
alcohol at age 15 and continued to drink excessively.  The 
veteran's receipt of Social Security benefits was noted, as 
was his 1970 divorce and 40 alcohol-related arrests.  He 
reported that he spent eight months in jail.  At admitting, 
he was intoxicated, and made threats when his need for 
hospitalization was questioned.  He was agitated.  He claimed 
he was depressed and that his problems were due to PTSD.  The 
discharge diagnosis was alcohol dependence and there were no 
psychosocial stressors.  

In August 1999, a buddy statement was associated with the 
file.  According to the statement, the person stated that he 
served with the veteran in Vietnam, and they were engaged in 
combat several times.  The person also indicated that he (the 
buddy) was wounded and received a Purple Heart, and submitted 
verification of his service and medal.

Treatment records from St. Mary's Health Center, dated 
December 2000 to January 2001, indicate that the veteran was 
hospitalized and diagnosed with major depression, 
schizoaffective disorder, and alcohol dependency.  Upon 
admission, the veteran complained of being suicidal, 
depressed, and drinking heavily.  He reported that he needed 
inpatient care because he was out of control and that he was 
a risk to himself or others.  Mental status examination 
showed a mental state consistent with depression, including 
suicidal thoughts and hopelessness.  While hospitalized, he 
was detoxed from alcohol.  He was also severely agitated and 
threatening, with paranoia and delusions.  His mood was 
labile and he had limited insight.  He refused a 
rehabilitation program and was released with a guarded 
prognosis due to his limited commitment to cooperate with 
ongoing care.  

A January 2001 VA treatment note indicates that the veteran 
complained of depression and alcohol dependence.  Mental 
status examination showed that the veteran was alert, without 
evidence of intoxication, withdrawal, or psychosis.

The veteran was again hospitalized for detoxification and 
rehabilitation in February 2001.  The veteran reported that 
he drinks 18 cans of beer per day, beginning in the morning.  
He also reported that he supports himself on his Social 
Security benefits and that he had not worked for 15 years.  
Mental status examination showed that the veteran was alert, 
with erratic orientation.  His memory was impaired and his 
thought process was slow.  His mood was unremarkable, and 
there was no evidence of delusions or hallucinations.  
Treatment notes show that the veteran attended several group 
therapy sessions while hospitalized.  The discharge diagnosis 
was alcohol dependence without psychosocial stressors.

A treatment note, dated February 2001, from the mental health 
service line shows diagnoses of alcohol dependence and PTSD.  
However, an April 2001 notation by another provider indicates 
that these diagnoses were provided by a rehabilitation 
specialist, based on the history as related by the veteran, 
and not by a treating psychologist or psychiatrist.

In May 2001, the veteran was hospitalized again for 
detoxification.  He reported a history of alcohol dependence 
since age 15, 40 alcohol-related arrests, and prison for 
assault.  He related that he supported himself on Social 
Security and had not been employed for 15 years.  The 
diagnosis was alcohol dependence.  The only psychosocial 
stressor noted was the veteran's problems with his live-in 
girlfriend of the last 18 years.  

A history and physical from the mental health service line 
indicates that the veteran had a history of alcohol-related 
problems.  The veteran claimed that he was depressed and 
distraught, and used alcohol to relieve his stress.  He also 
claimed that he participated in combat in Vietnam, and that 
he had flashbacks.  The veteran reported that he had a 
twelfth grade education and electronic technician school.  He 
also reported that he spent thirteen months in jail, with 9 
months parole, for assault in 1994.  The diagnoses were 
alcohol dependence, alcohol abuse, and rule-out PTSD.  

A June 2001 discharge summary shows that the veteran was 
hospitalized for alcohol intoxication and dependence.  The 
veteran reported that he drank because he is nervous and 
anxious, and that the alcohol calmed him.  He also reported 
that he drank a 12 pack of beer and a half-pint of vodka per 
day, but denied drug use.  He received individual 
psychotherapy, group psychotherapy, and activity therapy 
while hospitalized.  In addition, at discharge, the veteran 
was not suicidal or psychotic.

June 2001 VA social work assessment notes show that the 
veteran complained of social isolation despite living with 
his girlfriend and having contact with his family, including 
his daughter and grandson.  He reported that he completed 
electronic technician school and spent time employed using 
those skills, but had not held a steady job for many years.  
A treatment note shows that the veteran's alcohol 
intoxication at admission was resolved, but that the veteran 
was diagnosed with alcohol dependence.  Follow-up through 
group therapy and individual counseling or psychotherapy was 
recommended.  

A February 2002 psychological evaluation by J. T. Hurley, a 
licensed psychologist, indicates that the veteran reported 
that he lives with his "lady friend," has an eleventh grade 
education, and was trained as an electronic technician.  He 
also reported that he was in the military for three years, 
including a year in Vietnam.  The veteran related that he 
"saw a lot of combat" and that he was wounded in the right 
leg and face while in Vietnam, as well as was exposed to 
Agent Orange.  He also related that he had problems with 
depression and "problems with recurring trauma" from 
Vietnam, causing him to experience nightmares, flashbacks, 
and difficulty dealing with his emotions, as well as a 
tendency to have a violent attitude and behavior.  He stated 
that he had been arrested numerous times for minor things, 
served two years in jail for attempted assault, and was 
hospitalized for his alcoholism over 40 times.  He also 
stated that he no longer drinks alcohol.  Mental status 
examination showed an euphoric affect, with an elated and 
variable mood.  His speech was rapid and loud.  He was 
oriented, but his thought processes were "confused and 
tangential at times."  His memory was poor and he had 
difficulty with sequencing and serial sevens.  He also had 
difficulty interpreting proverbs.  Concentration, insight, 
and judgment were poor.  The veteran scored "high in 
depression on the Beck Depression Inventory", with a score 
of 43 for severe depression.  The psychologist stated that a 
review of the veteran's medical file indicated "a lot of 
inconsistency related to the [veteran's] treatment . . . and 
. . . diagnoses" and that he felt that the "indications of 
diagnoses of PTSD" were not pursued or discounted, and that 
"everything [was] blamed on alcohol."  He also stated that 
he felt that the veteran was treated as a chronic alcoholic 
and that his other complaints went untreated.  The 
psychologist also indicated that the veteran started using 
and abusing alcohol in service as a means "to cope with and 
treat his own psychiatric disorders."  He also indicated 
that the veteran's depression was "only one variable of his 
overall condition" and that the veteran was exposed to a 
traumatic event in Vietnam when he was wounded in combat, and 
that the veteran had recurrent and intrusive distressing 
recollections of the event, nightmares, feelings of 
detachment, diminished interest in significant activities, 
and an inability to recall important aspects of the trauma.  
He also stated that the veteran's problems sleeping, 
outbursts of anger, violent behavior, and difficulty 
concentrating have led to impairment in social and 
occupational functioning.  The psychologist noted that the 
veteran receives Social Security benefits for "severe mental 
impairments."  The psychologist opined that since "the 
[veteran] suffered no other significant trauma in his life, 
the trauma that caused his present condition has to be 
related to his experience [while] serving in Vietnam."  The 
diagnoses were PTSD and alcohol dependence in remission, and 
a GAF score of 48 was assigned.  

Based on the foregoing evidence, the Board finds that the 
veteran has satisfied his burden of presenting new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for PTSD.  The evidence 
supports the veteran's contentions that he had been diagnosed 
with PTSD following his service.  The Board finds that the 
evidence is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened. 

The Board must now consider the veteran's reopened claim on 
the merits.  As discussed earlier, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
that all relevant evidence has been obtained with regard to 
the veteran's claim for service connection for PTSD.  The 
Board notes that the veteran has identified no additional 
pertinent evidence, including specific dates of any alleged 
stressor incidents, independent evidence verifying the 
alleged incidents, or any other relevant detailed 
information. See Wood v. Derwinski, 1 Vet. App 190, 193 
(1991) (it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates, and places of events claimed 
to support a PTSD stressor).  Therefore, the Board finds that 
a remand would serve no useful purpose, that the duty to 
assist was satisfied, and the case is ready for appellate 
review.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The regulation governing a claim for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended while the veteran's 
appeal was pending, effective March 7, 1997.  As previously 
indicated, where the law or regulations change while an 
appeal is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
this case, the RO did not notify the veteran of the change in 
regulation or consider the veteran's PTSD claim under both 
the former and revised regulations.  However, because the old 
and new criteria for evaluating PTSD claims are substantially 
the same, neither version of the regulation is more favorable 
to the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. 
§ 3.304(f) (1996).  Under the revised regulation, in order to 
establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001).  Both 
the former and revised regulations require a diagnosis of 
PTSD, evidence which, as shown below, has been submitted in 
this case. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is noncombat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy must be made on a case-by-case basis, and that absence 
from a veteran's service records of any ordinary indicators 
of combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that the 
veteran did not engage in combat.  Id.  

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  His separation 
examination report, dated September 1970, did not note the 
presence of any psychiatric disorders, and the veteran was 
deemed to be "normal" with regard to his psychiatric 
status.   

With regard to other physical complaints or injuries, a 
November 1967 Report of Medical Examination and a Report 
Medical History showed a small, circular scar on the right 
leg and a history of fractured right leg.  In February 1968 a 
Physical Profile Record was issued for the veteran, 
prohibiting the climbing of telephone poles due to an old 
healed compound fracture of the tibia.  An October 1968 
service medical record shows treatment for the veteran's 
right leg.  The veteran was treated in September 1970 for an 
injury to the left eye and chin, with lacerations of the left 
eyebrow and midline chin.  His September 1970 Report of 
Medical Examination for separation indicated that the veteran 
had a scar of the right leg and under his chin.  The 
examination report also noted that the veteran reported that 
he had a skin rash and lump on his right leg. 

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that the veteran 
served from November 1967 to November 1970.  His military 
occupational specialty (MOS) was listed as a carpenter.  The 
veteran was noted as having one year, seven months, and 
eleven days of foreign service, including service in Vietnam 
from February 23, 1969 to February 18, 1970. 

The veteran's Enlistment Qualification Record stated that the 
veteran served during the "Vietnam (Unanounced)" (sic) and 
"TET Counteroffensive 1969" campaigns.  In addition, a 
record of assignments of the veteran shows that the veteran 
was assigned to work as a construction specialist in 1969.

In statements, including the aforementioned February 1983 
statement, the veteran indicated that he served in Vietnam 
with the "31st Combat Engineers", in the 11th Armored 
Calvary, 1st Infantry Division and the 1st Calvary Division.  
In a December 1989 statement, he stated that he served with 
the 31st Combat Engineer Brigade "74th Engineers in support 
of" the 1st Calvary Division, 11th Armored Calvary, 1st 
Infantry Division.  According to his statement, the veteran 
participated in at least 12 major combat actions at An Loc, 
Song Be, Phu Vin, and the "MEcong Delta area."  He stated 
that he was assigned as a carpenter, but instead worked as a 
"tunnel rat" for 6 to 8 missions, wherein he would go into 
a tunnel with "2 decks of C-4 blasting caps and a 45 
[caliber] with [ammunition] and trailing the blasting wire 
[behind him]" to search for booby traps.  He also stated 
that he lost several friends in combat actions including one 
named "Heart" while on the "perimeter guard" at Quin Loi.

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD 214 does not reflect 
that the veteran received any decorations or medals that 
indicate involvement in combat.  The veteran received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  Further, as mentioned 
earlier, his MOS was listed as a carpenter, which is not a 
specialty that is, on its face, indicative of a combat role.  
Similarly, the buddy statement submitted by the veteran is 
insufficient to establish that the veteran engaged in combat 
within the meaning of 38 U.S.C.A. § 1154(b).  Accordingly, in 
view of the lack of any official evidence that the veteran 
participated in combat with the enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, as the veteran has not been 
shown to have engaged in combat with the enemy, any alleged 
in-service stressors must be verified, i.e., corroborated by 
credible supporting evidence.
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, the evidence of record contains a diagnosis of 
PTSD.  However, this diagnosis is unreliable because it was 
based on an unverified stressor.  In this regard, the Board 
notes that the RO made an attempt to verify the veteran's 
alleged stressor, but that there is no credible supporting 
evidence.  While the evidence confirms that the veteran had 
service in Vietnam, there is simply no evidence that he 
engaged in combat operations or that he was wounded in 
action.  Furthermore, the veteran's service records and 
service medical records do not corroborate his statements 
regarding his alleged stressors.  See Moreau at 395 (a 
veteran's testimony is insufficient to establish the 
occurrence of a noncombat stressor).  Likewise, the Board 
notes that the veteran's diagnosis of PTSD was based on an 
unconfirmed history as reported by the veteran to the 
licensed psychologist and to other medical providers, which 
the Board is not bound to accept.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement to a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  It is also noteworthy that the 
veteran's licensed psychologist assumed that the veteran's 
statements regarding service in Vietnam had been verified, 
when, in fact, the veteran's stressors were unconfirmed.  See 
Wood at 192 (the Board is not required to accept 
unsubstantiated and ambiguous opinions as to the origins of a 
veteran's PTSD).  Similarly, the veteran's VA mental health 
providers consistently indicated that the veteran's 
psychological symptoms were due to his alcohol dependence and 
depression.  Additionally, the Board finds that the veteran 
has not submitted objective evidence of a verifiable 
stressor.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) 
(where a veteran's alleged stressors are uncorroborated, the 
Board is not required to accept a recent diagnosis of PTSD as 
being the result of the veteran's service).  In this regard, 
the Board notes that the veteran has not submitted evidence 
that he received a Purple Heart for being wounded in his 
right leg, and no evidence of such an award is provided in 
his service records.  Also, service medical records are 
negative for any injuries incurred during his service in 
Vietnam.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  In the absence of a reliable diagnosis, the Board 
concludes that there is no basis to grant service connection 
for PTSD.

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.

II.  Entitlement to TDIU

As stated earlier, the veteran is also claiming that his 
service-connected disabilities render him unemployable.  
Specifically, the veteran asserts that his service-connected 
pre-tibial muscle hernia of the right leg, tinnitus, and 
bilateral sensorineural hearing loss render him unable to 
secure or follow a substantially gainful occupation.  

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned:  
1) if there is only one disability, this disability is rated 
as 60 percent disabling or more; and 2) if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court), discussed the standard in determining the 
meaning of "substantially gainful employment," as set forth 
by the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Service connection is presently in effect for a pre-tibial 
hernia of the right leg, evaluated as 10 percent disabling.  
The veteran is also currently service-connected for tinnitus, 
evaluated as 10 percent disabling, and bilateral 
sensorineural hearing loss, currently assigned a 
noncompensable disability evaluation.  The veteran's combined 
disability evaluation is 20 percent.  In light of the 
foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).  As such, the Board must determine if he 
is eligible for a total disability evaluation on an extra-
schedular basis.

Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of their service-connected 
disabilities may be assigned a total disability evaluation on 
an extra-schedular basis.  This type of total disability 
evaluation is warranted where a veteran is unemployable 
because of service-connected disabilities, but fails to meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Extra-
schedular considerations include information regarding the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and any other factors 
that may have bearing on the issue.  See 38 C.F.R. § 4.16(b).

According to the veteran's September 1997 TDIU application, 
the veteran reported that he last worked full-time in 1968 or 
1970.  The veteran indicated that he became too disabled to 
work when he became wounded in Vietnam in 1968, and that he 
had not held a permanent job since 1970 due to his being 
physically and mentally unable to work.  The application also 
indicates that the veteran has a ninth grade education, and 
that he attempted to work washing windows.  The veteran 
contends that he "[finds] it hard to find and hold jobs" 
since he was wounded in Vietnam due to his PTSD and physical 
disabilities.

Records associated with the veteran's application for Social 
Security benefits show that he was granted disability 
benefits in March 1997.  According to the decision, the 
evidence showed that the veteran had a mixed bipolar 
disorder, alcohol dependence, an anti-social personality 
disorder, and possible PTSD.  The decision also indicated 
that the veteran had a ninth grade education and did not have 
any acquired work skills.  An associated "Medical Source 
Statement of Ability to Do Work Related to Activities 
(Mental)" shows that the veteran's thought process was very 
disorganized.

The veteran was first afforded a VA examination in connection 
with his claim in November 1997.  At that time, he reported 
that he had major foot surgery on his right foot, to 
alleviate a tumor.  He complained that his feet were 
chronically painful.  He also reported that he received 
Social Security benefits for three years.  In addition, the 
veteran related that he was a combat engineer in Vietnam, 
wherein he received shrapnel wounds to his forehead and right 
calf.  He also complained that the shrapnel in his right calf 
caused a muscle herniation, which causes pain with bending of 
the foot, on the stairs, and when he has been on his feet a 
lot.  He also related that he could not go barefoot.  
Physical examination showed that the veteran had a steady, 
but shuffling gait and normal posture.  The examiner noted 
that the veteran wears special orthopedic shoes, which were 
provided by the VA Medical Center to release pressure on his 
foot.  There was herniation of the rid mid-anterior tibia, 
with a 2-inch (diameter) varicosity over it.  The total area 
of the herniation and varicosity is only 3/8 inch wide.  The 
herniation was more prominent with plantar extension and 
dorsiflexion.  A skin graft was noted on the bottom of the 
right foot, due to surgery under the first metatarsal joint.  
The skin graft is approximately 4 to 5 inches long and 3 to 3 
1/2 inches wide, and goes from the medial aspect of the mid-
foot to the arch and from the forefoot to the hindfoot.  
There were no real deformities.  Strength of the right leg 
was slightly decreased, especially upon extension, with 
regard to resistance at the ankle and knee.  Strength of the 
right leg was 4 out of 5 compared with 5 out of 5 on the left 
leg due to the herniation.  Ankles, knees, and hips had 
normal range of motion.  The herniation did not change upon 
motion, except for becoming more pronounced on plantar 
extension and dorsiflexion.  In addition, the herniation did 
not affect the function of the joints.  The veteran's feet 
were severely flat, specifically, Grade III.  There was a 
hallucis valgus on the right foot of 18 degrees, compared to 
4 degrees on the right foot.  The veteran also had a large 
bunion and a plantar wart on his right foot, but there was no 
over pronation noted.  The examiner also noted that the 
veteran's feet were atrophied, right more than left.  Heel 
walk was within normal limits, but the veteran could not 
squat.  Coordination was within normal limits.  Deep tendon 
reflexes were 2+ bilaterally.  Neuropathy was noted as being 
"more likely than not" secondary to the veteran's history 
of alcoholism.  Diagnoses included status-post foot surgery 
with tumor removal and large skin graft, with recurrent 
painful wart on the right foot and Grade III flat feet with 
halluces valgus bilaterally, right worse than left, with an 
asymptomatic bunion. 

A December 1997 VA medical record shows a diagnosis of left 
foot callous.  A March 1998 VA medical record shows that the 
veteran had hyperkeratotic lesions on his feet.  A June 1998 
VA medical record shows that the veteran requested a brace 
for his right leg, to go from the bottom of the knee to his 
ankle for stabilization.  According to the record, the 
veteran reported that he had right leg weakness from a 
gunshot wound he received in Vietnam.

A September 1999 private medical record from L. D. Gerowin, 
M.D. states that the veteran has tinnitus and hearing loss 
related to noise exposure in Vietnam, i.e., cannon fire.

A private medical record from W. P. Berkowitz, M.D., dated 
December 1999, indicates that the veteran underwent a 
reconstruction of his right ear drum perforation.  Dr. 
Berkowitz indicated that the veteran had sensorineural 
hearing loss caused by a noise explosion in Vietnam and that 
the veteran's high tone hearing loss could be corrected with 
hearing loss.  In addition, Dr. Berkowitz stated that the 
veteran's eardrum perforation was due to an infection, which 
ruptured through the eardrum.  An associated audiogram shows 
that the veteran's hearing was within normal limits in the 
left ear until 3000 Hertz, whereupon he had mild hearing loss 
from 4000 to 8000 Hertz, with excellent speech discrimination 
ability.  In his right ear, the veteran had borderline normal 
results though 2000 Hertz, mild to moderate high frequency 
hearing loss from 4000 to 8000 Hertz, and excellent speech 
discrimination.  

The veteran was afforded a second VA examination in September 
2000.  According to the report, the veteran complained that 
he can hear, but he has difficulty understanding when it is 
noisy or there is a group of people.  He reported that he 
underwent tympanoplasty due to a perforated eardrum, which 
resulted from mortar rounds exploding at close range during 
Vietnam.  He also reported a history of unprotected exposure 
to hazardous military noise as a combat engineer with the 
11th Armored Cavalry during Vietnam, wherein he was 
repeatedly exposed to incoming mortar and small arms fire.  
An audiogram showed that the veteran's pure-tone thresholds 
for his right ear were 20 decibels at 500 Hertz, 20 decibels 
at 1000 Hertz, 20 decibels at 2000 Hertz, 35 decibels at 3000 
Hertz, and 45 decibels at 4000 Hertz.  His average pure-tone 
threshold for his right ear was 30 decibels.  His pure-tone 
thresholds for his left ear were 10 decibels at 500 Hertz, 20 
decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 35 
decibels at 3000 Hertz, and 45 decibels at 4000 Hertz, with 
an average pure-tone threshold of 31 decibels.  His Maryland 
CNC speech recognition score was 80 percent for the right ear 
and 88 percent for the left ear.  The diagnosis was mild to 
moderately severe high frequency sensorineural hearing loss 
bilaterally from 3000 to 8000 Hertz.  Speech recognition was 
considered fair bilaterally.  Acoustic impedance measures 
were within normal limits bilaterally.  The examiner opined 
that the configuration of the veteran's hearing loss was 
typical of that caused by hazardous noise.

The veteran was also afforded an orthopedic VA examination in 
September 2000.  According to the report, the veteran 
reported that he had a shrapnel wound injury to the right leg 
while serving in Vietnam as a combat engineer, which required 
some surgery.  He also reported that he used a cane in his 
right hand for the previous seven to eight years for balance.  
The examiner noted that the veteran's use of a cane was 
related to his peripheral neuropathy of the hands and feet, 
secondary to alcohol.  The veteran complained of an aching 
sensation in the pre-tibial surface (the area anterior to the 
right tibia or shinbone) when standing for more than 40 to 60 
minutes or when walking three to four blocks.  He stated that 
as the aching increases it caused fatigue.   He also stated 
that the aching worsened with damp and rainy weather.  He 
also complained of a "popping" sensation in his right 
ankle.  He related that the aching and soreness of the right 
pre-tibial area promptly decreased with rest.  The veteran 
denied wearing any right leg braces.  Examination showed that 
the right leg muscles involved were the anterior tibial 
muscle of the right leg midway between knee and injury.  
There was a 2-cm anterior tibial midshaft scar, which was 
nontender, without being raised or depressed, and a 2.5-cm 
horizontal scar over the mid-tibia adjacent to the other 
scar.  Beneath the horizontal scar there was a fascia defect 
lateral to the tibia, which measured 1.5-cm by 2-cm.  The 
anterior tibial muscle herniates through this small defect, 
notably when the veteran inverts and plantar flexes his right 
foot against resistance.  There was also a 4-cm, nontender 
anterolateral flat scar over the lower aspect of the 
anterolateral right ankle.  Dorsiflexion and plantar flexion 
strength of the right ankle are 5 out of 5.  Range of motion 
of the right ankle is to 15 degrees dorsiflexion and to 40 
degrees of plantar flexion.  Resistance to inversion and 
eversion of the right foot was 5 out of 5 bilaterally, and 
there were no complaints of pain during contraction of the 
muscle or when resistance was applied.  There was no evidence 
of adhesions on the muscle hernia or evidence of tendon 
damage to the anterior tibial.  The muscles of anterior 
compartment of the leg moved through a normal range and the 
anterior tibial muscle group moved the ankle joint 
independently through a full range of motion, without 
evidence of fatigability or weakness.  There was no history 
of an associated bone injury noted.  The examiner opined that 
there was no limitation of motion during periods of decreased 
endurance, weakness, or fatigability as described by the 
veteran.  The examiner stated that the veteran's peripheral 
neuropathy contributed to his fatigability and loss of 
endurance and noted that the veteran wore special shoes as 
prescribed by a podiatrist.  The examiner further stated that 
the veteran's restriction of daily activities was primarily 
the result of the veteran's other problems, such as his 
peripheral neuropathy, and not the muscle injury to the 
anterior tibial.  

A November 2000 VA examination report indicates that the 
veteran reported that he was in combat during Vietnam, and 
was exposed to grenades and artillery, which caused him to 
sustain a right eardrum perforation, requiring a right 
tympanoplasty in 1974.  He also reported that he was wounded 
in his right lower leg and had shrapnel in his left forehead 
area.  He complained of decreased hearing and tinnitus since 
service.  An ear, nose, and throat examination showed a 
normal left eardrum and an intact, but scarred right eardrum.  
Air conduction was greater than bone conduction bilaterally, 
and Weber was not heard bilaterally.  The examiner noted that 
he reviewed the veteran's records and could not find 
objective evidence that the veteran was in loud noise combat.  
He also noted that the veteran had normal hearing at 
discharge.  The diagnosis was status-post tympanoplasty in 
1974 for perforation of the right eardrum, well healed 
without sequela or complications.

A February 2001 VA medical record indicates that physical 
examination showed absent ankle reflexes.  The diagnosis was 
rule-out peripheral neuropathy.  A June 2001 VA medical 
record shows that the veteran walked with an ataxic gait, but 
that his physical examination was otherwise unremarkable. 

A review of the record shows that there is no evidence that 
the veteran is unemployable as a result of his service-
connected disabilities.  The Board concedes that the veteran 
has not worked in many years, and claimed on his TDIU 
application that he has been disabled since 1968 due to a 
gunshot wound during service in Vietnam.  However, as VA 
medical records discussed in the previous section of this 
decision illustrate, the veteran is not shown, by credible 
evidence, to have sustained a gunshot wound during service in 
Vietnam from 1969 to 1970.  The Board acknowledges that the 
Social Security decision found that the veteran only had a 
ninth grade education and that he did not have any acquired 
work skills.  Nevertheless, the Board notes that the veteran 
receives Social Security for psychiatric disabilities, for 
which he is not service-connected, and that he has not 
attempted to find any employment since the 1980s.  
Furthermore, the Board notes that the veteran's physical 
problems, i.e. gait and difficulty with activities of daily 
living, have been attributed to his peripheral neuropathy 
secondary to his alcohol abuse.  Most significantly, the VA 
examiner at the September 2000 VA examination clearly stated 
that the veteran's right leg muscle herniation was not 
responsible for the fatigability, decreased endurance, or 
weakness of the right leg.  Likewise, the Board notes that 
the veteran has not sought treatment for his pre-tibial 
muscle herniation of the right leg.  Therefore, the Board 
finds that the evidence does not establish that the veteran's 
service-connected disabilities, standing alone, are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.  Accordingly, 
the veteran's TDIU claim must be denied.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a total 
disability evaluation based on individual unemployability, on 
either a schedular or an extra-schedular basis.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.

Service connection for PTSD is denied.

A total disability rating based on individual 
unemployability, due to the veteran's service-connected 
disabilities, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

